SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

522
KA 11-01651
PRESENT: SCUDDER, P.J., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                  MEMORANDUM AND ORDER

JEREL J. MUNN, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID PANEPINTO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Penny M.
Wolfgang, J.), rendered June 21, 2011. The judgment convicted defendant,
upon his plea of guilty, of criminal possession of a weapon in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him upon
his plea of guilty of criminal possession of a weapon in the second
degree (Penal Law § 265.03 [3]). Contrary to defendant’s contention, we
conclude that Supreme Court fulfilled its duty of advising defendant that
the promised sentence included a mandatory period of postrelease
supervision (see generally People v Catu, 4 NY3d 242, 244-245), and we
therefore reject defendant’s further contention that his plea was not
knowing and voluntary. The record establishes that “the plea
represent[ed] a voluntary and intelligent choice among the alternative
courses of action open to defendant” (People v Ford, 86 NY2d 397, 403;
see People v Cornell, 16 NY3d 801, 802).




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court